 1

 2                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON


 3
                                                              Mar 18, 2020
 4                                                                SEAN F. MCAVOY, CLERK




 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7       TRACI B.,
                                                  NO: 1:19-CV-3037-FVS
 8                               Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
 9            v.                                  MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
10       ANDREW M. SAUL,                          PLAINTIFF’S MOTION FOR
         COMMISSIONER OF SOCIAL                   SUMMARY JUDGMENT
11       SECURITY, 1

12                               Defendant.

13

14            BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 11 and 12. This matter was submitted for consideration

16

17   1
         Andrew M. Saul is now the Commissioner of the Social Security
18
     Administration. Accordingly, the Court substitutes Andrew M. Saul as the
19
     Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
20
     25(d).
21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1   without oral argument. The Plaintiff is represented by Attorney D. James Tree.

 2   The Defendant is represented by Special Assistant United States Attorney

 3   Christopher J. Brackett. The Court has reviewed the administrative record, the

 4   parties’ completed briefing, and is fully informed. For the reasons discussed

 5   below, the Court GRANTS Defendant’s Motion for Summary Judgment, ECF No.

 6   12, and DENIES Plaintiff’s Motion for Summary Judgment, ECF No. 11.

 7                                        JURISDICTION

 8            Plaintiff Traci B.2 filed for supplemental security income and disability

 9   insurance benefits on November 1, 2012, alleging an onset date of October 1,

10   2009. Tr. 357-70. Benefits were denied initially, Tr. 211-24, and upon

11   reconsideration, Tr. 227-31. A hearing before an administrative law judge (“ALJ”)

12   was conducted on September 15, 2014. Tr. 41-88. Plaintiff was represented by

13   counsel and testified at the hearing. Id. The ALJ denied benefits on January 16,

14   2015. Tr. 186-204. Plaintiff requested review of this decision, and on June 29,

15   2016, the Appeals Council vacated the hearing decision and remanded for further

16   proceedings. Tr. 207-09. A second hearing was conducted on June 5, 2017. Tr.

17   89-127. At the second hearing, Plaintiff amended her alleged onset date to January

18

19   2
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1   1, 2012. Tr. 15, 99. Plaintiff was again represented by counsel and testified at the

 2   hearing. Id. The ALJ denied benefits, Tr. 12-37, and the Appeals Council denied

 3   review. Tr. 1. The matter is now before this court pursuant to 42 U.S.C. §§

 4   405(g); 1383(c)(3).

 5                                    BACKGROUND

 6         The facts of the case are set forth in the administrative hearing and

 7   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

 8   Only the most pertinent facts are summarized here.

 9         Plaintiff was 50 years old at the time of the first hearing. Tr. 47. She

10   graduated from high school, took some accounting and business correspondence

11   classes at community college, and received an information technology certificate

12   while she was incarcerated. Tr. 57-59, 114-15. She lives with her ex-husband, and

13   rents an extra room in his house. Tr. 48, 100. Plaintiff has work history as a

14   bookkeeper, administrative clerk, traffic manager, home attendant, locker room

15   attendant, and janitor. Tr. 74, 115-16. She testified that she cannot work because

16   of anxiety, chronic pain all over her body, numbness in her arms, difficulty sitting

17   for long periods of time, and difficulty being around people. Tr. 106-08.

18         Plaintiff testified that she has anxiety, depression, shoulder pain and

19   numbness, back pain, and points on her body that are painful all the time, Tr. 63,

20   71-72, 109. She can only sit for a short period of time before her legs go numb,

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1   and she has numbness in her arms. Tr. 108. Plaintiff testified that she would have

 2   to call in sick two or three days a week because of her pain. Tr. 112.

 3                               STANDARD OF REVIEW

 4         A district court’s review of a final decision of the Commissioner of Social

 5   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 6   limited; the Commissioner’s decision will be disturbed “only if it is not supported

 7   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 8   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

 9   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

10   (quotation and citation omitted). Stated differently, substantial evidence equates to

11   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

12   citation omitted). In determining whether the standard has been satisfied, a

13   reviewing court must consider the entire record as a whole rather than searching

14   for supporting evidence in isolation. Id.

15         In reviewing a denial of benefits, a district court may not substitute its

16   judgment for that of the Commissioner. If the evidence in the record “is

17   susceptible to more than one rational interpretation, [the court] must uphold the

18   ALJ’s findings if they are supported by inferences reasonably drawn from the

19   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

20   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

21   Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   nondisability determination.” Id. at 1115 (quotation and citation omitted). The

 2   party appealing the ALJ’s decision generally bears the burden of establishing that

 3   it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 4                        FIVE-STEP EVALUATION PROCESS

 5         A claimant must satisfy two conditions to be considered “disabled” within

 6   the meaning of the Social Security Act. First, the claimant must be “unable to

 7   engage in any substantial gainful activity by reason of any medically determinable

 8   physical or mental impairment which can be expected to result in death or which

 9   has lasted or can be expected to last for a continuous period of not less than twelve

10   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

11   impairment must be “of such severity that he is not only unable to do his previous

12   work[,] but cannot, considering his age, education, and work experience, engage in

13   any other kind of substantial gainful work which exists in the national economy.”

14   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

15         The Commissioner has established a five-step sequential analysis to

16   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

17   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

18   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

19   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

20   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

21   404.1520(b), 416.920(b).


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1         If the claimant is not engaged in substantial gainful activity, the analysis

 2   proceeds to step two. At this step, the Commissioner considers the severity of the

 3   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

 4   claimant suffers from “any impairment or combination of impairments which

 5   significantly limits [his or her] physical or mental ability to do basic work

 6   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

 7   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

 8   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

 9   §§ 404.1520(c), 416.920(c).

10         At step three, the Commissioner compares the claimant’s impairment to

11   severe impairments recognized by the Commissioner to be so severe as to preclude

12   a person from engaging in substantial gainful activity. 20 C.F.R. §§

13   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

14   severe than one of the enumerated impairments, the Commissioner must find the

15   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

16         If the severity of the claimant’s impairment does not meet or exceed the

17   severity of the enumerated impairments, the Commissioner must pause to assess

18   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

19   defined generally as the claimant’s ability to perform physical and mental work

20   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 2   analysis.

 3           At step four, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing work that he or she has performed in

 5   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

 6   If the claimant is capable of performing past relevant work, the Commissioner

 7   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

 8   If the claimant is incapable of performing such work, the analysis proceeds to step

 9   five.

10           At step five, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing other work in the national economy.

12   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

13   the Commissioner must also consider vocational factors such as the claimant’s age,

14   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

15   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

16   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

17   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

18   work, analysis concludes with a finding that the claimant is disabled and is

19   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

20           The claimant bears the burden of proof at steps one through four. Tackett v.

21   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 2   of performing other work; and (2) such work “exists in significant numbers in the

 3   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

 4   700 F.3d 386, 389 (9th Cir. 2012).

 5                                    ALJ’S FINDINGS

 6         At step one, the ALJ found that Plaintiff has not engaged in substantial

 7   gainful activity since January 1, 2012, the alleged onset date. Tr. 18. At step two,

 8   the ALJ found that Plaintiff has the following severe impairments: lumbar and

 9   cervical spine degenerative disc disease; right foot disorders (cavovarus foot, ankle

10   equinus, accessory navicular, posterior tibial tendinitis, and navicular exostosis);

11   carpal tunnel syndrome; fibromyalgia syndrome; obesity; affective disorders

12   (variously characterized as bipolar disorder and major depressive disorder); and

13   anxiety-related disorder (variously characterized as anxiety, generalized anxiety

14   disorder, panic disorder, and agoraphobia); and PTSD. Tr. 18. At step three, the

15   ALJ found that Plaintiff does not have an impairment or combination of

16   impairments that meets or medically equals the severity of a listed impairment. Tr.

17   18. The ALJ then found that Plaintiff has the RFC

18         to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
           except she can occasionally reach overhead (i.e., above shoulder level);
19         frequently reach below shoulder, handle, and finger; occasionally
           balance, stoop, kneel, and crouch; never climb or crawl; must avoid
20         concentrated exposure to vibration and hazards. She can perform
           simple, routine tasks and follow short, simple instructions. She can do
21         work that needs little or no judgment, and can perform simple duties
           that can be learned on the job in a short period. She requires a work
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1         environment with minimal supervisor contact (minimal contact does
           not preclude all contact, rather it means contact does not occur
 2         regularly, and also does not preclude simple and superficial exchanges
           or being in proximity to the supervisor). She can work in proximity to
 3         co-workers, but not in a cooperative or team effort. She requires a work
           environment that has no more than superficial interactions with co-
 4         workers; requires a work environment that is predictable and with few
           work setting changes; and requires a work environment without public
 5         contact.

 6   Tr. 20-21. At step four, the ALJ found that Plaintiff is unable to perform any past

 7   relevant work. Tr. 28. At step five, the ALJ found that considering Plaintiff’s age,

 8   education, work experience, and RFC, there are other jobs that exist in significant

 9   numbers in the national economy that Plaintiff can perform, including: small

10   products assembler, inspector and hand packager, and parts cleaner. Tr. 29. On

11   that basis, the ALJ concluded that Plaintiff has not been under a disability, as

12   defined in the Social Security Act, from January 1, 2012, through the date of this

13   decision. Tr. 30.

14                                         ISSUES

15         Plaintiff seeks judicial review of the Commissioner’s final decision denying

16   him disability insurance benefits under Title II of the Social Security Act and

17   supplemental security income benefits under Title XVI of the Social Security Act.

18   ECF No. 11. Plaintiff raises the following issues for this Court’s review:

19      1. Whether the ALJ properly considered Plaintiff’s symptom claims;

20      2. Whether the ALJ properly considered the medical opinion evidence; and

21      3. Whether the ALJ erred at step five.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1                                      DISCUSSION

 2      A. Plaintiff’s Symptom Claims

 3         An ALJ engages in a two-step analysis when evaluating a claimant’s

 4   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 5   whether there is objective medical evidence of an underlying impairment which

 6   could reasonably be expected to produce the pain or other symptoms alleged.”

 7   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

 8   required to show that his impairment could reasonably be expected to cause the

 9   severity of the symptom he has alleged; he need only show that it could reasonably

10   have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591

11   (9th Cir. 2009) (internal quotation marks omitted).

12         Second, “[i]f the claimant meets the first test and there is no evidence of

13   malingering, the ALJ can only reject the claimant’s testimony about the severity of

14   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

15   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

16   citations and quotations omitted). “General findings are insufficient; rather, the

17   ALJ must identify what testimony is not credible and what evidence undermines

18   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

19   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

20   must make a credibility determination with findings sufficiently specific to permit

21   the court to conclude that the ALJ did not arbitrarily discredit claimant’s


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1   testimony.”). “The clear and convincing [evidence] standard is the most

 2   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

 3   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

 4   924 (9th Cir. 2002)).

 5         Here, the ALJ found Plaintiff’s medically determinable impairments could

 6   reasonably be expected to cause some of the alleged symptoms; however,

 7   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

 8   these symptoms are not entirely consistent with the medical evidence and other

 9   evidence in the record” for several reasons. Tr. 21.

10                1. Lack of Objective Medical Evidence

11         First, the ALJ found the objective medical evidence was inconsistent with

12   Plaintiff’s claims of disabling conditions. Tr. 21-25. An ALJ may not discredit a

13   claimant’s pain testimony and deny benefits solely because the degree of pain

14   alleged is not supported by objective medical evidence. Rollins v. Massanari, 261

15   F.3d 853, 857 (9th Cir. 2001); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th Cir.

16   1991); Fair, 885 F.2d at 601. However, the medical evidence is a relevant factor

17   in determining the severity of a claimant’s pain and its disabling effects. Rollins,

18   261 F.3d at 857; 20 C.F.R. § 404.1529(c)(2).

19         Plaintiff failed to identify or challenge this reason in her opening brief; thus,

20   the Court may decline to address this issue. Carmickle v. Comm’r of Soc. Sec.

21   Admin., 533 F.3d 1155, 1161 n.2 (9th Cir. 2008). However, even had Plaintiff not


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1   waived the issue, the Court finds this reason was supported by substantial

 2   evidence. First, as to her physical impairments, while he acknowledged that

 3   Plaintiff had a “history of multiple injuries” and diagnoses, the ALJ specifically

 4   found that “imaging reports showed mostly mild abnormalities, inconsistent with

 5   disabling injuries or conditions.” These included a November 2012 lumbar spine

 6   MRI showing mild multi-level spondylosis including facet arthrosis; a November

 7   2012 cervical MRI showing only mild spondylosis; normal EMG and nerve

 8   conduction studies in 2012; and 2016 x-rays of cervical and lumbar spine showing

 9   only mild degenerative changes, normal gait, and intact neurological examinations.

10   Tr. 22-24 (citing Tr. 601-02, 612, 615-16, 646-47, 648-49). Similarly, the ALJ

11   found that despite her claims of disabling mental health limitations during the

12   relevant adjudicatory period, “she had mostly normal mental status evaluations,

13   even early in the period in question.” Tr. 25, 571, 581-84, 587-90, 633-34, 657-58,

14   667, 675-76, 681, 860, 1123, 1127, 1130, 1134-35, 1138, 1143, 1146, 1150, 1154,

15   1160, 1164, 1172, 1179, 1236, 1249, 1258, 1263, 1269.

16         Thus, regardless of evidence that could be considered favorable to Plaintiff,

17   it was reasonable for the ALJ to find the severity of Plaintiff’s mental and physical

18   symptom claims was inconsistent with normal objective findings across the

19   longitudinal record. Tr. 21-25. “[W]here evidence is susceptible to more than one

20   rational interpretation, it is the [Commissioner’s] conclusion that must be upheld.”

21   Burch, 400 F.3d at 679. The lack of corroboration of Plaintiff’s claimed


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1   limitations by the objective medical evidence was a clear, convincing, and

 2   unchallenged reason for the ALJ to discount Plaintiff’s symptom claims.

 3                2. Improvement

 4         Second, the ALJ found Plaintiff’s symptom claims were “inconsistent

 5   because [Plaintiff] generally improved with physical and mental treatment.” Tr.

 6   22. A favorable response to treatment can undermine a claimant's complaints of

 7   debilitating pain or other severe limitations. See Tommasetti v. Astrue, 533 F.3d

 8   1035, 1040 (9th Cir. 2008); see Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d

 9   1001, 1006 (9th Cir. 2006) (Conditions effectively controlled with medication are

10   not disabling for purposes of determining eligibility for benefits). In her opening

11   brief, Plaintiff generally argues that the ALJ “made this finding without offering

12   any specific supporting evidence for this claim.” ECF No. 11 at 13. However, the

13   Court’s review of the record indicates that the ALJ specifically noted that Plaintiff

14   had surgery in March 2014 on her right ankle, and the “surgery appeared to be

15   successful with progression to normal gait.” Tr. 23, 707-710. By June 2014,

16   Plaintiff reported she was feeling good and physical therapy was going well. Tr.

17   23, 713. Further, as noted by the ALJ, a 2015 electrodiagnostic examination in

18   2015 indicated evidence of moderate bilateral carpal tunnel syndrome affecting

19   both wrists. Tr. 24, 755. However, Plaintiff “had initial improvement with non-

20   surgical treatment techniques,” and after carpal tunnel surgery in 2016, Plaintiff

21   reported her status was improving and she rated her pain at a two out of ten. Tr.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1   24, 1337, 1343, 1346, 1349-50. Plaintiff’s briefing does not address these

 2   findings. Carmickle, 533 F.3d at 1161 n.2 (Court may decline to address issues not

 3   identified or challenged with specificity in Plaintiff’s opening brief).

 4         Finally, the ALJ found that “[o]verall, [Plaintiff’s] mental health treatment

 5   notes describe her condition as continually improving.” Tr. 25. In support of this

 6   finding the ALJ cited reports from Plaintiff that she was doing well, felt stable, was

 7   “fully functional,” and felt she was “in control.” Tr. 25 (citing Tr. 657, 675, 678,

 8   1051, 1056, 1069). Moreover, mental health treatment notes “describe [Plaintiff]

 9   as stable with repeatedly normal mental status evaluation findings,” and treatment

10   providers observed that Plaintiff was improving, she “appeared less sad and her

11   affect was normal,” and her “attitude improved and she was enjoying life.” Tr. 25

12   (citing Tr. 590, 667, 676, 917-18, 1039). Plaintiff generally argues that “stable”

13   only indicates “that her symptoms were not worsening or improving; it does not

14   indicate an absence of symptoms.” ECF No. 11 at 18. Moreover, in her reply

15   brief, Plaintiff contends that the ALJ (1) “took isolated statements from

16   [Plaintiff’s] treatment record and misconstrued them as supporting the ALJ’s

17   findings,” and (2) interpreted Dr. Lange’s statements that Plaintiff was “doing

18   well” as supporting the ALJ’s conclusion, “[h]owever, Dr. Lange repeatedly

19   opined that [Plaintiff] was not capable of maintaining employment.” ECF No. 13

20   at 7. However, regardless of evidence that could be viewed more favorably to

21   Plaintiff, it was reasonable for the ALJ to conclude that clinical improvement in


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 14
 1   Plaintiff’s claimed physical and mental impairments across the longitudinal record

 2   was inconsistent with her allegations of incapacitating physical and mental

 3   limitations. See Burch, 400 F.3d at 679 (where evidence is susceptible to more

 4   than one interpretation, the ALJ’s conclusion must be upheld). This was a clear

 5   and convincing reason to discredit Plaintiff’s symptom claims.

 6                3. Conservative Treatment

 7         Third, the ALJ noted that Plaintiff received conservative treatment for

 8   alleged fibromyalgia pain and her spine condition. Tr. 22-23. Evidence of

 9   “conservative treatment” is sufficient to discount a claimant's testimony regarding

10   the severity of an impairment. Parra v. Astrue, 481 F.3d 742, 751 (9th Cir. 2007).

11   Furthermore, unexplained, or inadequately explained, failure to seek treatment may

12   be the basis for rejecting Plaintiff’s symptom claims unless there is a showing of a

13   good reason for the failure. Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007).

14   First, the ALJ noted that Plaintiff’s treatment for her fibromyalgia pain was

15   “relatively conservative,” and she was advised to maintain a healthy lifestyle,

16   regular exercise, and good sleep. Tr. 22 (citing Tr. 679, 829, 842, 935). Plaintiff

17   argues the ALJ erred in making this finding because (1) Plaintiff’s pain was also

18   treated by medications including gabapentin, tramadol, and Percocet, and (2) “the

19   record does not support that more aggressive treatment options exist for

20   fibromyalgia but were deemed inappropriate for [Plaintiff].” ECF No. 11 at 15.

21   To the extent the ALJ rejected Plaintiff’s claims of disabling fibromyalgia pain


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 15
 1   because her treatment was conservative, the Court finds this was not a clear and

 2   convincing reason supported by substantial evidence. However, this error is

 3   harmless because, as discussed herein, the ALJ’s ultimate rejection of Plaintiff’s

 4   symptom claims was supported by substantial evidence. See Carmickle, 533 F.3d

 5   at 1162-63.

 6         Second, the ALJ noted that Plaintiff’s “treatment for her spine condition was

 7   also conservative.” Tr. 22. In support of this finding, the ALJ noted that Plaintiff

 8   did not undergo spinal surgery or seek frequent emergency treatment for her back.

 9   Tr. 22. In addition, Plaintiff received low back injections that were described as

10   “particularly helpful,” and the longitudinal record indicates that her spine condition

11   did not “appear to deteriorate over time,” as confirmed by mild x-ray findings in

12   2016. Tr. 23 (citing Tr. 746, 780, 789). Finally, the ALJ noted that Plaintiff’s

13   infrequent emergency treatment for back pain was particularly notable because she

14   was “minimally medicated,” and this “suggests that her back pain was not as

15   severe or disabling as she alleged.” Tr. 23. Plaintiff’s sole argument regarding this

16   reasoning was that the ALJ erred by rejecting Plaintiff’s symptom claims because

17   she was “minimally medicated” and afraid to take opiates because of a history of

18   addiction in her family. ECF No. 11 at 16 (citing Tr. 702). However, this

19   argument misconstrues the ALJ’s findings. The Court’s plain reading of the

20   decision indicates that the ALJ merely noted that Plaintiff “denied wanting to take

21   opiates,” without citing it as a specific reason to discount her symptom claims; and


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 16
 1   the reference to Plaintiff being “minimally medicated” was only in support of the

 2   ALJ’s finding that Plaintiff’s lack of emergency treatment for her back pain was

 3   particularly notable in light of the minimal medication Plaintiff takes for her

 4   alleged back pain, not as a stand-alone reason to discount her symptom claims. Tr.

 5   22-23.

 6         For all of these reasons, the Court finds it was reasonable for the ALJ to

 7   discount Plaintiff’s claims of disabling back pain based on the level of care she

 8   sought and the conservative treatment recommended by Plaintiff’s treating

 9   providers. This was a clear and convincing reason to discount Plaintiff’s symptom

10   claims regarding her spine condition.

11                4. Daily Activities

12         Fourth, the ALJ found that Plaintiff’s symptom claims were inconsistent

13   with her activities. Tr. 25-26. A claimant need not be utterly incapacitated in

14   order to be eligible for benefits. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989);

15   see also Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (“the mere fact that a

16   plaintiff has carried on certain activities . . . does not in any way detract from her

17   credibility as to her overall disability.”). Regardless, even where daily activities

18   “suggest some difficulty functioning, they may be grounds for discrediting the

19   [Plaintiff’s] testimony to the extent that they contradict claims of a totally

20   debilitating impairment.” Molina, 674 F.3d at 1113.

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 17
 1         In support of this finding, the ALJ cited Plaintiff’s reports across the relevant

 2   adjudicatory period that she did yoga, used a stationary bike daily, walked daily,

 3   took care of a dog and cat, prepared meals, did household chores such as laundry

 4   and cleaning, drove, and fell off a ladder “which suggest greater functioning than

 5   she described at the hearing.” Tr. 20, 26, 427-29, 821, 834, 1065, 1116, 1137,

 6   1186. She also took care of her sister while she was in hospice, took care of her

 7   grandson, and in 2016 she reported driving to and from Seattle to visit her twin

 8   grandchildren. Tr. 20, 26, 857, 743, 998, 1190. Plaintiff argues that “[r]eliance on

 9   ‘home activities’ to evaluate a disability claim is often problematic because many

10   such activities ‘are not easily transferable to what may be the more grueling

11   environment of the workplace, where it may be impossible to periodically rest or

12   take medication.’” ECF No. 11 at 19 (citing Fair, 885 F.2d at 603). However, the

13   Court finds it was reasonable for the ALJ to conclude that Plaintiff’s documented

14   activities, including taking care of other people and animals, was inconsistent with

15   her allegations of debilitating functional limitations. Molina, 674 F.3d at 1113

16   (Plaintiff’s activities may be grounds for discrediting Plaintiff’s testimony to the

17   extent that they contradict claims of a totally debilitating impairment). This was a

18   clear and convincing reason to discredit Plaintiff’s symptom claims.

19                5. Inability to Find Work

20         Finally, the ALJ noted that Plaintiff “primarily blamed her inability to work

21   on the way her situation or life changed after going to prison.” Tr. 21. Moreover,


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 18
 1   as noted by the ALJ, in February 2013 Plaintiff reported that she had been unable

 2   to find work since she was released from prison. The ALJ found this “suggests

 3   that she was looking for work, which is inconsistent with her simultaneous

 4   allegations that she believed she as unable to work.” Tr. 25, 574. The fact that a

 5   claimant is unable to work for reasons other than the alleged impairments is a valid

 6   reason for the ALJ to discount Plaintiff’s symptom claims. See Bruton v.

 7   Massanari, 268 F.3d 824, 828 (9th Cir. 2001); see also Bray, 554 F.3d at 1227

 8   (approving of ALJ’s rejection of Plaintiff’s symptom testimony in part because

 9   Plaintiff sought work during period of alleged disability). However, in this case,

10   the Court’s review of the record indicates that Plaintiff consistently testified that

11   she could not work because of alleged anxiety, chronic pain, and communication

12   difficulties. Tr. 59-62, 111. Thus, the Court finds this single notation in the record

13   that Plaintiff “has not been able to find work” after being released from prison does

14   not rise to the level of a clear and convincing reason, supported by substantial

15   evidence, to discount Plaintiff’s symptom claims. However, any error is harmless

16   because, as discussed in detail above, the ALJ’s ultimate rejection of Plaintiff’s

17   symptom claims was supported by substantial evidence. See Carmickle, 533 F.3d

18   at 1162-63.

19         The Court concludes that the ALJ provided clear and convincing reasons,

20   supported by substantial evidence, for rejecting Plaintiff’s symptom claims.

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 19
 1      B. Medical Opinions

 2         There are three types of physicians: “(1) those who treat the claimant

 3   (treating physicians); (2) those who examine but do not treat the claimant

 4   (examining physicians); and (3) those who neither examine nor treat the claimant

 5   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

 6   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).

 7   Generally, a treating physician's opinion carries more weight than an examining

 8   physician's, and an examining physician's opinion carries more weight than a

 9   reviewing physician's. Id. If a treating or examining physician's opinion is

10   uncontradicted, the ALJ may reject it only by offering “clear and convincing

11   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

12   1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

13   opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

14   providing specific and legitimate reasons that are supported by substantial

15   evidence.” Id. (citing Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995)).

16   “However, the ALJ need not accept the opinion of any physician, including a

17   treating physician, if that opinion is brief, conclusory and inadequately supported

18   by clinical findings.” Bray, 554 F.3d at 1228 (quotation and citation omitted).

19         Plaintiff argues the ALJ erroneously considered the opinions of treating

20   psychologist Leslie P. Schneider, Ph.D., treating physician Jan Lange, M.D.,

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 20
 1   examining psychologist Tae-Im Moon, Ph.D., and evaluating psychologist R.A.

 2   Cline, Psy.D. ECF No. 11 at 4-11.

 3         1. Leslie P. Schneider, Ph.D.

 4         First, Plaintiff argues “the ALJ failed to address the medical opinion of

 5   Leslie P. Schneider, Ph.D., a treating psychologist.” ECF No. 11 at 4. In

 6   particular, Plaintiff contends the ALJ failed to consider a statement in a January

 7   2014 treatment note indicating that Dr. Schneider and Plaintiff

 8         revisited the possibility of vocational rehabilitation. She really is not
           in a good place to do that at this time, as there are too many things
 9         unstable. At some time in the future, DVR might be viable, but I do
           not think she is quite ready for it yet. DVR wants people quite stable,
10         and able to work and attend work before they are willing to take them
           on.
11
     Tr. 700. However, as noted by Defendant, “Dr. Schneider did not specifically
12
     describe any functional limitations derived from [Plaintiff’s] impairments, the ALJ
13
     need not treat this statement as an opinion.” ECF No. 12 at 8-9. The Court agrees.
14
           An ALJ must evaluate every medical opinion received according to a list of
15
     factors set forth by the Social Security Administration. 20 C.F.R. §§ 416.927(c),
16
     404.1527(c). However, an ALJ is not required to provide reasons for rejecting
17
     statements within medical records when those records do not reflect physical or
18
     mental limitations or otherwise provide information about the ability to work. See
19
     Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010) (deciding that
20
     because the physician’s report did not assign any specific limitations or opinions
21
     regarding the claimant’s ability to work, “the ALJ did not need to provide ‘clear
     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 21
 1   and convincing reasons’ for rejecting [the] report because the ALJ did not reject

 2   any of [the report’s] conclusions”). Here, Dr. Schneider generally noted that

 3   Plaintiff was too “unstable” to participate in vocational rehabilitation services at

 4   that time, but he did not assign any specific limitations regarding Plaintiff’s ability

 5   to work. Therefore, the ALJ did not err in not considering Dr. Schneider’s

 6   statement. See Turner, 613 F.3d at 1223.

 7         2. Dr. Jan Lange

 8         Treating provider Dr. Lange indicated in an August 2015 treatment note that

 9   Plaintiff was not capable of maintaining gainful employment, “both from an

10   emotional and from a chronic pain perspective.” Tr. 1071. Similarly, in August

11   2016, Dr. Lange noted that Plaintiff “is not able to maintain gainful employment

12   both because of her mental illness and also because of her physical limitations.”

13   Tr. 864. The ALJ gave “slight weight” to Dr. Lange’s “very brief opinions

14   contained in [Plaintiff’s] treatment records” for several reasons. Tr. 26.

15         First, as to Dr. Lange’s August 2015 statement, the ALJ noted that the

16   finding by Dr. Lange that Plaintiff was unable to maintain gainful employment is

17   an issue reserved to the Commissioner. Tr. 26. The regulations are clear that the

18   Commissioner is “responsible for making the determination or decision about

19   whether you met the statutory definition of disability . . . . A statement by a

20   medical source that you are ‘disabled’ or ‘unable to work’ does not mean that we

21   will determine that you are disabled.” 20 C.F.R. §§ 404.1527(d), 416.927(d); see


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 22
 1   also §§ 404.1527(e)(3), 416.927(e) (3) (“[w]e will not give any special

 2   significance to the source of an opinion on issues reserved to the Commissioner.”).

 3   Nevertheless, the ALJ is required to “carefully consider medical source opinions

 4   about any issue, including opinions about issues that are reserved to the

 5   Commissioner.” Social Security Ruling (SSR) 96-5p, 1996 WL 374183, at *2

 6   (July 2, 1996).

 7         Here, the ALJ additionally found Dr. Lange’s “very brief statement is

 8   inconsistent with examination findings at that appointment.” Tr. 26. Plaintiff

 9   argues the ALJ erred in failing to consider Dr. Lange’s “long treatment history”

10   with Plaintiff, and cites evidence of Dr. Lange’s findings over the course of their

11   history that would be considered more favorable to Plaintiff, including:

12   paracervical muscle and trigger point tenderness, allodynia, and sad affect. ECF

13   No. 11 at 8 (citing Tr. 571-72, 658, 664, 682-84, 690). However, it is proper for an

14   ALJ to reject a medical opinion if it is inconsistent with the provider's own

15   treatment note. See Tommasetti, 533 F.3d at 1041. As noted by the ALJ, the only

16   abnormal examination finding in the contemporaneous August 2015 treatment note

17   was tenderness, “which is a subjective finding.” Tr. 26, 1070-71. Plaintiff

18   reported she felt stable emotionally, her affect was normal, and Dr. Lange noted

19   that Plaintiff appeared less sad. Tr. 26, 1069-70. Based on the foregoing, and

20   regardless of evidence in the overall record that could be considered more

21   favorable to Plaintiff, the Court finds it was reasonable for the ALJ to discount Dr.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 23
 1   Lange’s statement as inconsistent with her clinical findings on that same day. See

 2   Burch, 400 F.3d at 679. Moreover, as discussed above, the ALJ is not required to

 3   provide reasons for rejecting statements within medical records where, as here,

 4   those records do not reflect physical or mental limitations or otherwise provide

 5   information about the ability to work. See Turner v. Comm’r of Soc. Sec., 613 F.3d

 6   1217, 1223 (9th Cir. 2010) (deciding that because the physician’s report did not

 7   assign any specific limitations or opinions regarding the claimant’s ability to work,

 8   “the ALJ did not need to provide ‘clear and convincing reasons’ for rejecting [the]

 9   report because the ALJ did not reject any of [the report’s] conclusions”).

10         In addition, the ALJ considered Dr. Lange’s August 2016 note that Plaintiff

11   could lift about ten pounds on a regular basis, and found “there is again very little

12   objective support for such a finding.” Tr. 27, 1053. In support of this finding, the

13   ALJ specifically notes that no orthopedic examination was performed at the

14   August 2016 treatment visit, Dr. Langue’s August 2016 treatment note did not

15   contain “any further explanation,” and “[s]uch a minimal lifting restriction is

16   inconsistent with [Plaintiff’s] persistently mild imaging findings with respect to her

17   spine.” Tr. 27 (citing Tr. 1053). Plaintiff does not challenge this finding in her

18   opening brief. Carmickle, 533 F.3d 1155, 1161 n.2 (Court may decline to address

19   issues not identified or challenged with specificity in Plaintiff’s opening brief).

20   Rather, she generally asserts the same argument discussed above, namely, that the

21   ALJ erred in failing to consider Dr. Lange’s “long treatment history” with Plaintiff.


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 24
 1   ECF No. 11 at 8. However, as above, it is proper for an ALJ to reject a medical

 2   opinion if it is inconsistent with the provider's own treatment note. See

 3   Tommasetti, 533 F.3d at 1041. Moreover, an ALJ may discount an opinion that is

 4   conclusory, brief, and unsupported by the record as a whole, or unsupported by

 5   objective medical findings. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

 6   1195 (9th Cir. 2004). Thus, the ALJ did not err in considering Dr. Lange’s August

 7   2016 treatment note.

 8         The Court finds the ALJ offered specific and legitimate reasons to discount

 9   the statements in Dr. Lange’s August 2015 and August 2016 treatment notes.

10         3. Dr. Tae-Im Moon, Ph.D.

11         In October 2012, Dr. Moon examined Plaintiff and opined that she had

12   marked limitations in her ability to adapt to changes in a routine work setting,

13   communicate and perform effectively in a work setting, complete a normal work

14   day and work week without interruptions from psychologically based symptoms,

15   maintain appropriate behavior in a work setting, and set realistic goals and plan

16   independently. Tr. 636-40. The ALJ gave slight weight to Dr. Moon’s findings

17   for several reasons. As an initial matter, the ALJ correctly noted that Dr. Moon

18   indicated she did not review any records as a part of her evaluation of Plaintiff, and

19   “[t]he extent to which a doctor is familiar with other information in a claimant’s

20   case record is a relevant factor in deciding the weight to give to a medical

21   opinion.” Tr. 27 (citing 20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6)).


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 25
 1         Next, the ALJ found the marked limitations opined by Dr. Moon were

 2   inconsistent with Plaintiff’s “repeatedly normal mental status evaluation findings

 3   throughout the record.” Tr. 28. An ALJ may discount an opinion that is

 4   conclusory, brief, and unsupported by the record as a whole, or by objective

 5   medical findings. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th

 6   Cir. 2004). As noted by Defendant, the Court may decline to address this issue

 7   because it was not raised with specificity in Plaintiff’s opening brief. ECF No. 12

 8   at 6; See Kim, 154 F.3d at 1000 (the Court may not consider on appeal issues not

 9   “specifically and distinctly argued” in the party’s opening brief). Moreover,

10   regardless of Plaintiff’s waiver, as noted by the ALJ, the longitudinal record

11   includes consistently normal mental status examination findings, including Dr.

12   Moon’s own findings of normal thought process and content, normal orientation,

13   normal perception, normal memory, normal fund of knowledge, normal

14   concentration, and normal abstract thought. Tr. 25, 28, 640, 1123, 1127, 1130,

15   1134-35, 1138, 1143, 1146, 1150, 1154, 1160, 1164, 1172, 1179, 1236, 1249,

16   1258, 1263, 1269. Thus, it was reasonable for the ALJ to find that the marked

17   limitations assessed by Dr. Moon were inconsistent with the clinical and objective

18   findings throughout the record. This was a specific, legitimate, and unchallenged

19   reason for the ALJ to discount Dr. Moon’s opined limitations.

20         In addition, the ALJ found “Dr. Moon’s ratings are also inconsistent with

21   her recommendation for a DVR assessment and Job skill training. Such a


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 26
 1   recommendation is more consistent with the ability to work.” Tr. 28. Internal

 2   inconsistencies within a physician’s report constitute relevant evidence when

 3   weighing medical opinions. Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595,

 4   603 (9th Cir. 1999). Plaintiff notes that Dr. Moon also recommended a medication

 5   assessment and counseling, and contends that “the referral to DVR was only for an

 6   assessment, it is not clear whether [Plaintiff] would qualify for services, nor did

 7   Dr. Moon affirmatively state [that Plaintiff] would be a good candidate for DVR –

 8   rather, she only wanted an assessment to be done.” ECF No. 11 at 10. However, a

 9   plain reading of Dr. Moon’s opinion reveals that she also recommended that

10   Plaintiff receive job skills training, and checked the “yes” box in answer to the

11   question “would vocational training or services minimize or eliminate barriers to

12   employment?” Tr. 639. Thus, it was reasonable for the ALJ to find Dr. Moon’s

13   recommendation for job skills training and vocational assessment was inconsistent

14   with the marked limitations she assessed on Plaintiff’s ability to perform basic

15   work activities. This was a specific and legitimate reason to discredit the marked

16   limitations opined by Dr. Moon.

17         Finally, the ALJ found the marked limitations assessed by Dr. Moon “are

18   inconsistent with [Plaintiff’s] ability to perform public errands, even when

19   confronted by triggers, [and] care for her dying sister and grandchildren.” An ALJ

20   may discount an opinion that is inconsistent with a claimant’s reported functioning.

21   Morgan v. Comm’r Soc. Sec. Admin., 169 F.3d 595, 601-02 (9th Cir. 1999).


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 27
 1   Plaintiff argues the ALJ “failed to reconcile the differences between a full-time job

 2   and the occasional activities cited by the ALJ.” ECF No. 11 at 9-10. The Court

 3   agrees. When explaining his reasons for rejecting medical opinion evidence, the

 4   ALJ must do more than state a conclusion; rather, the ALJ must “set forth his own

 5   interpretations and explain why they, rather than the doctors’, are correct.”

 6   Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). Here, it is unclear how the

 7   precise marked limitations on basic work activities opined by Dr. Moon are

 8   inconsistent with Plaintiff’s ability to run errands and care for family members.

 9   However, this error is harmless because, as discussed herein, the ALJ’s ultimate

10   rejection of Dr. Moon’s opinion was supported by substantial evidence. See

11   Carmickle, 533 F.3d at 1162-63..

12         Based on the foregoing, the Court finds the ALJ properly discounted the

13   marked limitations opined by Dr. Moon.

14         4. R.A. Cline, Psy.D.

15         In August 2015 and June 2017, Dr. Cline examined Plaintiff and opined that

16   she had marked limitations in her ability to communicate and perform effectively

17   in a work setting, and complete a normal work day and work week without

18   interruptions from psychologically based symptoms. Tr. 856-60, 1353-58. The

19   ALJ gave little weight to Dr. Moon’s findings for several reasons. Tr. 28. First,

20   the ALJ found the “marked limitations were based primarily on [Plaintiff’s]

21   subjective reports. In fact, the later evaluation reports specify that Dr. Cline relied


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 28
 1   on [Plaintiff’s] self-reports and ‘information made available as noted above.’ The

 2   only information reviewed were the prior DSHS evaluation.” Tr. 28, 856, 1353.

 3   Plaintiff briefly argues this finding is “contrary to Ninth Circuit holdings,” and

 4   cites a single case that found “in the context of [that] case,” that the doctor’s

 5   “partial reliance on” Plaintiff’s symptoms was not a reason to reject his opinion.

 6   ECF No. 11 at 10-11 (citing Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.

 7   2017)). However, it has been well-settled in the Ninth Circuit that the ALJ may

 8   reject a physician’s opinion if it is based “to a large extent” on Plaintiff’s self-

 9   reports that have been properly discounted. See Tommasetti, 533 F.3d at 1041. It

10   was reasonable for the ALJ to discount Dr. Cline’s opinion because Dr. Cline, by

11   his own admission, basedhis assessment entirely on Plaintiff’s self-report and Dr.

12   Cline’s own previous opinions. Tr. 856, 1353.

13         In further support of this reasoning, the ALJ found that “other than relying

14   on Plaintiff’s self-report, the longitudinal record provides no support for the

15   worsening of [Plaintiff’s] condition.” Tr. 28. As noted by the ALJ, the marked

16   ratings are inconsistent with the mostly normal mental status evaluation findings

17   during both evaluations, including normal thought process, normal orientation,

18   normal perception, normal memory, normal fund of knowledge, normal

19   concentration, normal abstract thought, and normal insight and judgment. Tr. 28,

20   860-61, 1357-58. Plaintiff fails to “specifically and distinctly” identify or

21   challenge these reasons given by the ALJ for discounting Dr. Cline’s opinion. See


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 29
 1   Kim, 154 F.3d at 1000. Regardless, the Court finds it was proper for the ALJ to

 2   reject this medical opinion because it is inconsistent with the provider's own

 3   clinical findings. See Tommasetti, 533 F.3d at 1041. Moreover, the consistency of

 4   Dr. Cline’s medical opinion with the record as a whole was a relevant factor in the

 5   ALJ’s evaluation of her medical opinion. Orn, 495 F.3d at 631. These were

 6   specific, legitimate, and largely unchallenged reasons for the ALJ to reject the

 7   marked limitations opined by Dr. Cline.

 8         Based on the foregoing, the Court finds no error in the ALJ’s consideration

 9   of the medical opinion evidence.

10      C. Step Five

11         At step five of the sequential evaluation analysis, the burden shifts to the

12   Commissioner to prove that, based on the claimant's residual functional capacity,

13   age, education, and past work experience, he or she can do other work. Bowen v.

14   Yuckert, 482 U.S. 137, 142 (1987); 20 C.F.R. §§ 416.920(g), 416.960(c). The

15   Commissioner may carry this burden by “eliciting the testimony of a vocational

16   expert in response to a hypothetical that sets out all the limitations and restrictions

17   of the claimant.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The

18   vocational expert may testify as to: (1) what jobs the claimant, given his or her

19   residual functional capacity, would be able to do; and (2) the availability of such

20   jobs in the national economy. Tackett, 180 F.3d at 1101. If the claimant can

21   perform jobs which exist in significant numbers either in the region where the


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 30
 1   claimant lives or in the national economy, the claimant is not disabled. 42 U.S.C.

 2   §§ 423(d)(2)(a), 1382c(a)(3)(b). The burden of establishing that there exists other

 3   work in “significant numbers” lies with the Commissioner. Tackett, 180 F.3d at

 4   1099.

 5           Here, the vocational expert testified that a hypothetical individual of

 6   Plaintiff’s age, education, work experience, and residual functional capacity could

 7   perform the requirements of representative jobs such as small products assembler

 8   (254,000 jobs in the national economy), inspector and hand packager (143,000 jobs

 9   in the national economy), and parts cleaner (72,000 jobs in the national economy).

10   Tr. 29, 118. As an initial matter, Defendant concedes that Plaintiff “correctly

11   points out in her brief that her manipulative limitations actually precluded small

12   parts assembler.” ECF No. 12 at 17. However, as further noted by Defendant,

13   “the remaining jobs [of inspector and hand packager, and parts cleaner] , still

14   amounted to 215,000 jobs nationally, well exceeding the 25,000 jobs the Ninth

15   Circuit held to be a ‘close call’ but still significant.” ECF No. 12 at 17 (citing

16   Gutierrez, 740 F.3d at 529 (finding 25,000 jobs in the national economy was a

17   significant number)). Thus, the Court finds no harmful error in the ALJ’s overall

18   reliance on the vocational expert’s testimony. Molina, 674 F.3d at 1111 (an error

19   is harmless “where it is inconsequential to the [ALJ's] ultimate nondisability

20   determination”).

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 31
 1         Plaintiff also briefly argues that the vocational expert did not provide the

 2   correct number of jobs for the occupations identified. ECF No. 11 at 20. A

 3   vocational expert's “recognized expertise provides the necessary foundation for his

 4   or her testimony.” Bayliss, 427 F.3d at 1217-18. Plaintiff cites “Job Browser Pro”

 5   to challenge the job data contained in the vocational expert's testimony. ECF No.

 6   11 at 20. However, as noted by Defendant, “when a claimant fails entirely to

 7   challenge a vocational expert's job numbers during administrative proceedings

 8   before the agency, the claimant forfeits such a challenge on appeal, at least when

 9   that claimant is represented by counsel.” ECF No. 11 at 20 (citing Shaibi v.

10   Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017)). The Court finds no such

11   challenge in the hearing transcript. Tr. 120-23. Thus, this line of argument was

12   waived.

13         Furthermore, courts considering similar arguments have found that lay

14   assessment of raw data by looking at Job Browser Pro does not rebut a vocational

15   expert's opinion. E.g., Colbert v. Berryhill, 2018 WL 1187549, at *5 (C.D. Cal.

16   Mar. 7, 2018) (concluding the ALJ properly relied on vocational expert testimony

17   regarding job numbers where claimant argued that the expert's numbers were

18   inflated based on Job Browser Pro estimates; noting that Job Browser Pro is not a

19   source listed in 20 C.F.R. §§ 404.1566(d), 416.966(d), and the data derived from it

20   served only to show that evidence can be interpreted in different ways); Cardone v.

21   Colvin, 2014 WL 1516537, at *5 (C.D. Cal. Apr. 14, 2014) (“[P]laintiff's lay


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 32
 1   assessment of raw vocational data derived from Job Browser Pro does not

 2   undermine the reliability of the [vocational expert's] opinion.”) (internal footnote

 3   omitted); Merryflorian v. Astrue, 2013 WL 4783069, at *5 (S.D. Cal. Sept. 6,

 4   2013) (noting cases that “uniformly rejected” arguments that Job Browser Pro data

 5   undermined vocational experts' testimony). Thus, the ALJ properly relied on the

 6   vocational expert's testimony. The Court finds no error at step five.

 7                                      CONCLUSION

 8            A reviewing court should not substitute its assessment of the evidence for

 9   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

10   defer to an ALJ’s assessment as long as it is supported by substantial evidence. 42

11   U.S.C. § 405(g). As discussed in detail above, the ALJ provided clear and

12   convincing reasons to discount Plaintiff’s symptom claims, properly considered the

13   medical opinion evidence, and did not err at step five. After review the court finds

14   the ALJ’s decision is supported by substantial evidence and free of harmful legal

15   error.

16   ACCORDINGLY, IT IS HEREBY ORDERED:

17            1. Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

18            2. Defendant’s Motion for Summary Judgment, ECF No. 12, is

19               GRANTED.

20

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 33
 1          The District Court Executive is hereby directed to enter this Order and

 2   provide copies to counsel, enter judgment in favor of the Defendant, and CLOSE

 3   the file.

 4          DATED March 18, 2020.

 5
                                                s/ Rosanna Malouf Peterson
 6                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     AND DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 34
